Citation Nr: 0100845	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
traumatic amputation of the tip of the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
August 1971.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  

A hearing was held before an RO hearing officer in September 
1999.  Subsequently, a hearing was held at the Board before 
the undersigned Member of the Board in December 2000.  
Transcripts of the hearings are of record.  


FINDING OF FACT

A scar from traumatic amputation of the right index finger 
above the distal joint is painful and tender to objective 
demonstration.


CONCLUSION OF LAW

A 10 percent rating for traumatic amputation of the tip of 
the right index finger is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran, in 
November 1970, underwent amputation of the distal tip of the 
right index finger.  When he was examined in August 1971 for 
service separation, it was noted that there had been good 
healing of a skin flap used in surgical repair of the right 
index finger; however, the veteran continued to experience 
residual tenderness to touch.  

A VA examination was performed in April 1972.  It was 
indicated that the veteran had lost the tip end of his right 
index finger, not involving the distal joint.  The tip end 
reportedly remained tender.  On clinical inspection, it was 
found that the distal third of the nail of the right index 
finger was present.  A scar was well healed and nontender to 
deep palpation.  There was no loss of function of the hand; 
the veteran could make a good fist.  X-ray examination of the 
right hand showed an absence of the soft tissues and most of 
the distal phalanx of the index finger.  No other 
abnormalities were noted.  The diagnosis was traumatic 
amputation of the tip end of the right index finger, treated, 
with good results.  

A report from a private physician  dated in October 1998, 
relates the veteran's history of having experienced a loss of 
use of the right index finger over the years.  Clinical 
inspection revealed an amputation through the base of the 
distal phalanx, with a very small, 3 mm portion of the nail 
plate remaining.  The veteran had  full extension at the 
metacarpophalangeal joint and 90 degrees of flexion; he had 
full extension at the proximal interphalangeal joint and 90 
degrees of flexion.  It was reported that the veteran had 
loss of motion in the middle and ring fingers from an injury 
subsequent to service.  X-ray examination of the right index 
finger showed the finger to be amputated through the base of 
the distal phalanx, with 3 mm of the distal phalanx 
remaining.  The impression was amputation of the right index 
finger, old.  

A hearing was held before an RO hearing officer in September 
1999.  In testimony, the veteran related that he worked in 
job which involved much public contact.  He stated that he 
felt embarrassed and self-conscious about the disfiguring 
appearance of his right index finger.  He noted that he had a 
hard time hitting the keyboard of the computer because of his 
right index finger.

A VA examination was performed in January 2000.  The veteran 
complained of residual pain at the tip of the right index 
finger with typing or manual work.  It was indicated that he 
was able to use the right hand quite proficiently, but still 
had pain in the area.  On clinical inspection of the right 
index finger, it was found that approximately 90 percent of 
the distal phalanx was missing.  There was some breaking open 
of the scar beneath the nail area, but no discharge, 
irritation, or keloidal formation.  Although this area was 
slightly tender to palpation, the veteran was still able to 
grip quite normally.  The color of the scar appeared to be 
normal.  There was no significant limitation of function by 
the scar.  X-ray examination of the right hand revealed 
multiple deformities and abnormalities at the proximal 
interphalangeal and distal interphalangeal joints of the 
second through fifth rays on the right hand, likely post-
traumatic, with secondary osteoarthritic changes.  The 
impression was status post amputation of the majority of the 
distal phalanx of the right index finger with residual pain 
in the area.  Color photographs of the veteran's right index 
accompany the report of the VA examination.

A hearing was held at the Board in December 2000 before the 
undersigned Board Member.  The veteran testified that a scar 
at the site of an amputation of the tip of the index finger 
of the right hand was tender and painful.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

A 10 percent rating is warranted for a superficial scar which 
is tender and painful on objective demonstration.  This is 
the highest rating provided by this diagnostic code.  Note: 
The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of the finger 
or toe, and the rating may exceed the amputation value for 
the limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).  

A 10 percent rating is warranted for amputation of the index 
finger, through the middle phalanx or at the distal joint, 
major or minor extremity.  A 20 percent rating is warranted 
for amputation of the index finger, without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto, major or minor extremity.  A 30 percent rating is 
warranted for amputation of the index finger, with metacarpal 
resection (more than one-half the bone lost), major 
extremity.  A 20 percent rating is warranted for amputation 
of the index finger, with metacarpal resection (more than 
one-half the bone lost), minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5153.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

A review of the record discloses that the original injury to 
the right index finger necessitated amputation of most of the 
distal phalanx of that finger.  However, the amputation site 
was distal to the distal interphalangeal joint.  This was 
confirmed by clinical findings and photographs taken on the 
January 2000 VA examination.  Absent evidence of an 
amputation of the index finger having occurred through the 
middle phalanx or at the distal joint, no basis is provided 
for assignment of a 10 percent rating under Diagnostic Code 
5153, which is for application to residuals of the finger 
injury on the basis of amputation.

In this case, the residuals of an injury to the right index 
finger may also be evaluated on the basis of a tender and 
painful scar under Diagnostic Code 7804.  The veteran 
provides a subjective account of pain at the site of the scar 
where the amputation was performed.  The most recent VA 
examination objectively confirmed the presence of at least 
minimal tenderness.  Since a scar is shown to tender and 
painful to objective demonstration, the requirement for 
assignment of a 10 percent rating under Diagnostic Code 7804 
is satisfied.

It appears from assertions made by the veteran that he may be 
arguing that a higher rating is warranted for a scar of the 
right index finger on the basis that the scar is disfiguring.  
Although Diagnostic Code 7800 is for application to rating 
disfigurement from scars, such disfigurement must involve the 
head, face or neck.  Diagnostic Code 7800 is not a 
potentially alternate rating code in this case.

In reaching its determination that a rating of 10 percent, 
but no higher is warranted for the appellant's right index 
finger residuals, the Board has been mindful of the doctrine 
of the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 
1991).

ORDER

A 10 percent rating for traumatic amputation of the tip of 
the right index finger is granted, subject to governing 
criteria pertaining to the payment of monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

